Title: To Benjamin Franklin from Jean de Neufville, 24 December 1778
From: Neufville, Jean de
To: Franklin, Benjamin


Highly Honour’d Sir.
Amsterdam the 24 Decr. 1778.
I hope your Excellence will excuse my boldness in begging as particular a favour, as to order to Join the inclosed Letters to the first expeditions Yr. Ee. [Excellency] is to procure for America. If I enjoy’d the pleasure Yr: Ee. ever heard of me, she would know my Zeal for the new Republicq of the Thirteen United States, where to from those parts I fear we shall have no occasion to write before the Winter. Could I flatter my Self of being ever able to Serve Yr. Ee. I would always be proud of her honour’d Comands: as I will never faill to be with the greatest Regard and veneration Highly Honour’d Sir! of Your Excellence the most obedient humble Servant.
John DE Neufville
 
Notation: John De Neuville Amsterdam 24. Xbre. 1778.
